DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 1/21/2022 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Lewandowski (US Pat No. 4897162), Wang (US Pub No. 2012/0132540), Karinka (US Pub No. 2003/0146110), Reich (US Pub No. 2011/0073492), and Lica (US Pub No. 2011/0155588) are the closest prior art.
Lewandowski et al. teaches an apparatus for measuring a concentration of an analyte in a bio-sample [Abstract, C1 ln 10-20], 
wherein the A-step ladder-type perturbation potential is characterized by a height (Vstep) of each step, an application time (tstep) for each step, a difference (Vcenter) [Fig. 3, C6 ln 19-35] between a middle voltage and a constant voltage in the entire range of variations [Fig. 4, 28 as a middle voltage, and 34 as constant voltage, C5 ln 49-68]
 a difference (Vpeak) between a middle voltage and a peak voltage, and a time difference (cycle) between a peak voltage of the entire step ladder-type wave and a peak voltage of the adjacent next step ladder-type wave [Lewandowski: C6 ln 19-35, See Fig. 3 and Fig. 4, and from E2 to E1 in figure 3].
Wang et al. discloses introducing a liquid biosample into a sample cell [0018], and applying a voltage between a working and non-working electrode in order to measure analyte measurement [0014, 0018-0019, glucose]. 

Karinka et al. discloses a biosensor for measuring glucose at working electrode with redox mediator through oxidation/reduction reaction from an enzyme [0023] and an enzyme mediator mixture on the electrode [0027] on a biosensor strip which comprises at least a working electrode and counter electrode [0010], which also comprises a connector [42, and 44, Fig. 2, 0050].
Reich et al. discloses an excitation voltage is generated by a voltage source, such a computer or embedded processor through a discrete or integral digital-to-analog converter, and applied to the reference electrode(s) or working electrode of the sensing element [0026]. 
	Modified Lewandowski et al. teaches the structural limitations of claims 1 but does not disclose the limitations of “wherein the at least one feature function comprises a function using the first induced current obtained from the constant DC voltage and a function using the second induced current obtained from the A-step ladder-type perturbation potential” in claim 1.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein the at least one feature function comprises a function using the first induced current obtained from the constant DC voltage and a function using the second induced current obtained from the A-step ladder-type perturbation potential” in conjunction with the remaining limitations of claim 1.
Therefore; claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726